DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. Patent Application Publication No. 2013/0086243, hereinafter “Cho”) in view of Maldaner (U.S. Patent No. 9264296, hereinafter “Maldaner”). 

As to Claims 1, 7, 9 and 12, Cho discloses an administration method of remote administration of a device (Electronic Devices 400, Figure 1) by an administration server (Device Management Apparatus 100, Figure 1), said method comprising the following acts performed by the device to be administered or by a distinct administration device: 
 	obtaining an item of information in respect of state of use of the device to be administered for which a management operation is to be executed (Power-on Request Signal for driving electronic device 400. Step 620, Figure 6; Paragraph 0069, Lines 4-6); 
 	evaluating an impact of execution of the management operation for a quality of service for a service provided by the device to be administered as a function of the item of information obtained and of the management operation to be executed (The Power-On Request Signal is evaluated to determine if an interference will occur if powering on the device will cause interference with the maintenance disrupting a level of quality of service. Paragraphs 0047-0052 and 0069-0070); 
 	determining a postponement of the execution of the management operation as a function of the item of information obtained, of said impact and of a management operation execution policy, defining an association between a state of use of the device to be administered, an operation and an impact (Determination of the postponement of the maintenance occurs as a result of the interference of the Electronic Device being powered on and used. Paragraphs 0047-0052 and 0070); 
 	requesting the postponement of the execution of the management operation from the administration server (A request is sent to postpone maintenance. Paragraph 0047-0052 and 0071).

Cho does not appear to disclose performing the evaluating step before executing the management operation. 

However, Maldaner discloses that a level of utilization may be set as a threshold, below which a computer may be removed from the computer farm for maintenance (“management operation”), where the level of utilization is selected such that there is low or minimal risk of service unavailability (“impact”) from the remaining pool of load balanced computers (Column 42, Lines 49-57). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Cho’s impact evaluation to be performed prior to executing the management operation, as taught by Maldaner, in order to prevent potential service unavailability events (Maldaner, Column 1, Lines 46-49). 

As to Claim 2, Cho in view of Maldaner further discloses in which the request for postponement of the execution of the management operation comprises a temporal item of information allowing the administration server to orchestrate the execution of the management operation (Cho, Temporal time patterns are used to orchestrate execution of the postponement of the maintenance. Paragraphs 0048-0052).

	As to Claim 3, Cho in view of Maldaner further discloses in which the postponement of the execution of the management operation is also determined as a function of a context associated with a user of the device to be administered (Cho, Context associated with the user, for example, includes considering the processing speed of the user device in order to determine postponement of execution. Paragraph 0051).

	As to Claims 4, 8 and 10, Cho in view of Maldaner further discloses in which the item of information in respect of state of use of the device to be administered is determined on the basis of information collected from the device to be administered (Cho, Power status, processing speed, driving pattern, etc, are collected from the user device. Paragraph 0051).

	As to Claim 5, Cho in view of Maldaner further discloses in which the collected information belong to the group consisting of information relating to a process currently executing on the device to be administered and information relating to the resources available on the device to be administered (Cho, Maintenance process executing on Electronic Device 400. Paragraphs 0068-0070).

	As to Claim 6, Cho in view of Maldaner further discloses in which the impact is evaluated as a function of a class of the management operation (Cho, The impact includes different classes of management operation including updating software during maintenance, reading/storing data to user devices and powering on/off devices, etc. Paragraphs 0048-0052).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 9, and 12 (and their respective dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive:  Applicant argues on pages 2-3 that Maldaner is not relevant to the claimed embodiments because Maldaner’s computer that requires maintenance doesn’t provide any further services because it is removed from the computer farm and so the management operation isn’t postponed for the computer requiring maintenance as a function of the level of utilization of the computer.  The examiner disagrees.  In Maldaner, a computer requiring maintenance will be removed from the computer farm only if the level of utilization of the computer farm (including the computer requiring maintenance) is below a threshold level of utilization (see col. 42, ln. 49-57).  This is done so that there is a low or minimal risk of service unavailability from the remaining pool of load balanced computers.  In other words, the impact of removing a computer requiring maintenance from a computer farm (“impact of execution”) is determined and if the services for which the computer farm provides will be unacceptably impacted, then the computer requiring maintenance is not removed (the management operation is postponed). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 9032400 (Thomas et al.) – A system and method for opportunistically initiating potentially invasive actions on a computer system host virtual machine instances (VMIs).  Potentially invasive actions include a server reboot, installation of software of the server, maintenance of the hardware of the server, etc.  Instead of initiating the invasive action at a time where the likelihood of disrupting operation of a VMI is high, this system and method monitors the VMI for a time at which initiating the invasive action will have a lower chance of impacting the VMI’s performance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452